Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2022/0312035).
	For claim 1, Takahashi discloses a method of transmitting point cloud data, the method comprising: 
	encoding geometry data of the point cloud data ([0107] The file creation processing unit 102 has an encoding unit 121 and a file creation unit 126. Furthermore, the encoding unit 121 includes a geometry encoder 122, an attribute encoder 123, and a bitstream generation unit 124.); 
	encoding attribute data of the point cloud data based on the geometry data ([0108] The geometry encoder 122 acquires the geometry data and the geometry-related control information output from the extraction unit 101. Then, the geometry encoder 122 performs encoding processing on the geometry data and uses the control information to generate a geometry slice in the point cloud content.); and 
	transmitting the encoded geometry data, the encoded attribute data, and signaling data ([0103] The client device 200 requests the web server 300 to transmit the point cloud content).

	For claim 2, Takahashi discloses the method of claim 1, wherein the encoded geometry data is segmented into a plurality of slices ([0080] The tile 11 is a point cloud outer frame of the points 15 included in the point cloud frame 10. Then, the tiles 11 each include a plurality of slices 12), 
	wherein a context of one of the plurality of slices is referenced by at least one other slice ([0083] The GPS and the APS store an identifier (Id) of their corresponding SPS, and the identifier is associated with the SPS. The GPS and the APS can differ in units of the geometry slice 13 and in units of the attribute slice 14).

	For claim 3, Takahashi discloses the method of claim 2, wherein the signaling data includes slice related information ([0237] In this case, the file creation unit 126 stores the information indicating the partial slice corresponding to each depth or the information used for associating with the partial slice information for each tile 11 in the newly defined element in the track entry element. ) and
	buffer control related information ([0237] the file creation unit 126 stores, in a track entry different from the track entry in which the G-PCC bitstream 1 is stored, the timed metadata in which the decoding position for obtaining the desired LoD is stored or the timed metadata in which the decoding position for obtaining the desired LoD is stored for each tile 11. ).

	For claim 4, Takahashi discloses the method of claim 3, wherein the buffer control related information includes at least information for indicating whether a context of a current slice is referenced by at least one other slice ([0163] e.g. unit_index represents an index that is used as identification information for the geometry slice and the attribute slice in the G-PCC bitstream 1), or information for identifying the number of times the context of the current slice is referenced when the context of the current slice is referenced by the at least one other slice.

	For claims 5-13, Takahashi discloses the claimed limitations as discussed for corresponding limitations in claims 1-4.

Allowable Subject Matter
Claims 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang; Li et al.	US 20160353108 A1	ADVANCED ARITHMETIC CODER
MacInnis; Alexander G.	US 20100316132 A1	SYSTEM, METHOD, AND APPARATUS FOR DECODING FLEXIBLY ORDERED MACROBLOCKS
Maclnnis, Alexander G.	US 20040066852 A1	System, method, and apparatus for decoding flexibly ordered macroblocks
Poirier; Tangi et al.	US 20210144391 A1	WAVEFRONT PARALLEL PROCESSING OF LUMA AND CHROMA COMPONENTS
Misra; Kiran Mukesh et al.	US 20160234498 A1	METHODS AND SYSTEMS FOR PALETTE TABLE CODING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL R MIKESKA/Primary Examiner, Art Unit 2485